Citation Nr: 1520139	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  11-28 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to July 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  His claims file is now in the jurisdiction of the Chicago, Illinois, VARO.  In April 2014, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  In August 2014, the Board remanded this matter for additional development.  [The August 2014 Board decision also granted the Veteran's request for service connection for a back disability, resolving that issue.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

At the April 2014 Travel Board hearing, the Veteran and his representative indicated that they had pertinent private treatment records from 1973 to 2005 that would show treatment for a right shoulder disability since separation from service, and that recent (pertinent) VA treatment records had not been associated with his file.  The matter was remanded in August 2014 to obtain the private and VA treatment records.  The VA treatment records were obtained and associated with the file.  The Veteran was offered the opportunity to provide the private treatment records mentioned during the Board hearing, but did not do so.  See, e.g., December 2014 correspondence (requesting that the Veteran provide the records or signed release forms to allow VA to obtain the records on his behalf); see also February 2015 Statement of Accredited Representative (resting claim on the (existing) record). 

The private treatment records could have supported the Veteran's claim based on continuity of symptomatology.  In the absence of such records, the available medical nexus evidence of record is against the Veteran's claim.  However, the April 2009 VA examination appears to be inadequate.  The examiner stated that there was no medical evidence to support the claimed injury in service, but did not address an August 2008 VA x-ray impression that "Some widening of the right acromioclavicular joint space could be related to previous trauma [emphasis added]."  Additionally, the examiner stated that there was no x-ray evidence of injury during service.  However, it is not clear that the Veteran's current right shoulder disability (to include the diagnosis of bursitis) would have been apparent on x-ray examination.  Consequently, in light of the Veteran's contention that his current right shoulder disability is related to an injury incurred during service, remand for a new examination that encompasses consideration of the relevant x-ray evidence is required. 

The case is REMANDED for the following:

1.  The AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his claimed right shoulder disability.  The Veteran's entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his record (to specifically include his lay statements regarding continuity of symptomatology) the examiner should provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each current right shoulder disability shown/found. 

(b) Please identify the likely etiology for each right shoulder disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service?  

The examiner must comment on the August 2008 VA x-ray impression of possible old traumatic injury, and also indicate whether any current right shoulder disability would have been apparent on examination in service.  If the current right shoulder disability/ies is/are deemed to be unrelated to service, the examiner must identify the etiology considered more likely, and explain why that is so.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

